Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	This action is in response to the papers filed on April 27, 2022. Claims 1-6, 8,9 and 22-33 are currently pending. Claims 1 and 25-27 have been amended by Applicants’ amendment filed on 4/27/2022. No claims were canceled or newly added.
Applicants’ election with traverse of Group I, claim(s) claims 1-9 and 20-22 (claims 7 and 21 now canceled), drawn to method of treating a mitochondrial disease or disorder in a subject, in response to the restriction requirement of 8/20/2020 was previously acknowledged. 
In addition Applicants’ election of  the following species was previously acknowledged:
a. using a gene editing approach (claims 1-5, 8-9 and 20-22 encompass the elected
species); and
b. Friedreich's ataxia (FRDA) (claims 1-9 and 20-22 encompass the elected species).
	c. an FRDA vector (claim 12). 

It was previously noted that claims 10-13 and 15-19 (claims 10-13 and 15-19 now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups of inventions, there being no allowable generic or linking claim . Claims 15-19 of restricted Group III are directed to a method of treating a mitochondrial disease comprising administering to a subject a vector encoding an editing system for correction of a trinucleotide extension mutation of the endogenous hFXN. Moreover, claim 20 (now canceled) was previously withdrawn from consideration in the final office action filed on May 18, 2021 because claim 20 further limited claim 2 to using a gene editing approach to allow expression of a functional hFXN including the CRISPR/Cas9 system.  Applicants have reintroduced new claims 32-33 in Applicants’ amendment filed on 8/18/2021, which correspond to cancelled claim 20 of record. Claims 32-33 are drawn to a distinct group, per the restriction requirement of August 20, 2020 as explained at pages 3-6 of the non-final office action filed on January 27, 2022.
Applicants elected with traverse Group I in the response filed on 10/20/2020. Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the  requirements for restriction filed on 8/20/2020. 
The terminal disclaimer filed on August 18, 2021  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of copending Application No. 16/820368 was previously akwnoleged.
Therefore, claims 1-6, 8-9 and 22-31  are currently under examination to which the following grounds of rejection are applicable.
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/22447, filed March 15, 2017. Applicants’ claim for the benefit of a prior-filed application parent provisional application 62/312,105 filed on March 23, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Thus, the earliest possible priority for the instant application is March 23, 2016.
Claim 1 has been amended to recite “reduced level of hFXN mRNA in the subject” in line 7. Support for the recitation of  “reduced level of hFXN mRNA in the subject” is found at least at paragraph [008] of the published application:
FRDA is caused, in 98% of all cases, by a genetic mutation resulting in expansion of GAA repeats in the first intron of the frataxin gene (FXN). In healthy individuals the alleles may contain up to about 40 GAA repeats, whereas expanded alleles in FRDA patients can consist of 90 to 1700 repeats (SEQ ID NO: 12) (see FIG. 1B). The GAA repeat expansion leads to reduced expression of frataxin, a highly conserved mitochondrial protein mainly expressed in mitochondria-rich tissues including the nervous system, muscle, and heart. Also, carriers (heterozygous for the expanded allele) show ˜50% reduction of frataxin mRNA and protein levels compared to normal expression, although they do not show any symptoms.” [emphasis added]. 

Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 1, and moreover, in view of Applicants’ remarks, the rejection of claims 1-6, 8-9 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
As applicants allege at paragraph [0013],  specification states the following:
"The method includes introducing ex vivo a functional human frataxin (hFXN)
into hematopoietic stem and progenitor cells (HSPCs) of the subject, and
transplanting the HSPCs into the subject, thereby treating the mitochondrial
disease or disorder. The step of introducing may include contacting a vector
comprising a polynucleotide encoding hFXN and a FXN promoter (or other
regulatory sequence that is operable with the polynucleotide and in the cell) with
the HSPCs and allowing expression of hFXN."[emphasis added]

Accordingly, as applicants assert, “a person of ordinary skill in the art would understand "functional hFXN gene" to refer to a frataxin gene that encodes a mitochondrial protein to regulate mitochondrial iron transport and respiration.”
Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 103
Claims 1-6, 8-9 and 22-31 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Naphade et al., ( STEM CELLS 2015;33:301–309; of record, IDS filed on 3/27/2020) in view  of Puccio et al., (WO 2014/118346 A; of record IDS filed on 9/5/2018; Citations are from the National Stage U.S. Patent No. 9,066,966.  The National Stage is deemed an English language translation of the PCT), of record) as evidenced by Vanhee, et al. (2015; Critical Reviews in Oncology /Hematology, pp.1-9, of record IDS filed on 9/5/2018), Dull et al (JVC ;  1998, pp. 8463–8471) and Brzezinski et al., (J Gene Med 2007; 9: 571–578)  .
Regarding claim 1, Naphade et al., discloses lysosomal cross-correction by hematopoietic stem cell-derived macrophages via tunneling nanotubes (tittle). Specifically, Naphade teaches  that: (i) hematopoietic stem cells (HSCs) differentiate into tissue-resident macrophages (page 304; col. 2; first paragraph), (ii) macrophages extended long tunneling nanotubes (TNTs) (about 40 mm in average length) in eGFP-macrophages and DsRed Ctns -/-  fibroblasts cocultures, (page 304; col. 1; third paragraph), (iii) coculture of cocultured DsRed-Ctns -/- fibroblasts with a macrophage-like IC21-cell line, stably transduced to express cystinosin-eGFP fusion protein (CTNS-eGFP-IC21 macrophages) revealed that vesicles containing cystinosin-eGFP could migrate along TNTs toward DsRed Ctns -/-  fibroblasts  (page 304; col. 1; last paragraph) [‘The green arrow marks the trajectory toward the Ctns -/- fibroblast of a selected cystinosin-eGFP-containing lysosome (arrowhead). Page 307; legend Figure 2 (B).]).
Naphade et al., does not disclose a human frataxin gene to treat a mitochondrial disease or disorder. 
Puccio et al., teaches treatment of Friedreich ataxia in a subject in need thereof, comprising administering to said subject a therapeutically effective amount of a vector which comprises a frataxin (FXN) encoding nucleic acid (col. 1, lines 14-20).
In view of the benefit of treating Friedreich ataxia in a subject by expressing a nucleic acid sequence encoding  hFXN, it would have been prima facie obvious for one of ordinary skill in the art to substitute a nucleic acid sequence encoding a human a frataxin (FXN) of Puccio for the nucleic acid encoding a cystinosin of Naphade.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  A skilled artisan would have had a reasonable expectation of success of transferring a functional hFXN to a hFXN-deficient cell via TNT-mediated lysosomal transfer, particularly because Naphade successfully demonstrates  bidirectional vesicular transfer after HSC transplantation form differentiated macrophages to Ctns -/-  via cystinosin-bearing vesicles to restore expression of this protein. 
Regarding claims 2, 6, 29 and 30, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Additionally, Naphade teaches the SIN-lentivirus vector, pCCL-EFS-X-WPRE (pCCL) for gene transfer comprising the Elongation Factor 1 alpha promoter (EFS; 242 bp) to drive the transgene expression (page 302; col. 2; 4th paragraph). 
Regarding claims 3 and 22, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover,  Puccio et al., teaches treating of Friedreich ataxia.
Regarding claims 4 and 5, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Additionally, Naphade teaches transplantation of wild type  HSCs from eGFP-transgenic mice by tail injection into to Ctns -/-  mice lethally irradiated (page 303; col. 1, fifth paragraph), making obvious engraftment of HSPC-derived cells in a human subject to treat FRDA via a cross-correction mechanism.
Regarding claim 8, the combined teachings of Naphade and Puccio make obvious the method of claim 1. With regard to the recitation “wherein the transplantation of HSPCs into the subject corrects neurologic, cardiac and muscular complications within about 6-12”, does not provide an active step, and appears to be an inherent effect of the methodology of claim 1.  
Regarding claims 9 and 28, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Standard gene therapy requires ex vivo transduction of  HSPC from a subject using retroviral or lentiviral vectors encoding the functional gene , as evidenced by the teachings of Vanhee (page 239; Figure 1).
Regarding claim 23, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Naphade revealed that vesicles containing cystinosin-eGFP could migrate along TNTs toward DsRed Ctns -/-  fibroblasts  (page 304; col. 1; last paragraph) leading to transferring of a vesicle comprising a functional hFXN to DsRed- Ctns -/-  fibroblasts (recipient cells expressing a dysfunctional hFXN) (page 305; Figure 1, legend). 
Regarding claim 24, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Naphade discloses hematopoietic stem cell-derived macrophages.
Regarding claims 26 and 27,  the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Puccio et al teaches valuable models for testing potential therapeutic interventions with complete frataxin deletion in cardiac and skeletal muscle, recapitulates the cardiomyopathy observed in FRDA patients with a more rapidly progressive course (col. 1, lines 59-62), making obvious a hFXN-deficient cardiac cell or skeletal muscle cell.
Regarding claim 31, the combined teachings of Naphade and Puccio make obvious the method of claim 1. Moreover, Naphade discloses the SIN-lentivirus vector, pCCL-EFS-X-WPRE (pCCL) comprising a WPRE and the HIV-1 central polypurine tract ( cPPT), as evidenced by the teachings of Dull et al., Furthermore, it was routine and well known in the art that cPPT elements from the POL region of HIV-1 have been shown to act by increasing nuclear transport of the virus preintegration complex and hence increasing transduction efficiency, as evidenced by  Brzezinski et al., (page 572, col. 1). 
Response to Applicants’ Arguments as they apply to rejection of claims 1-6, 8-9 and 22-31 under 35 USC § 103
At pages 9-10 of Applicants’ remarks, Applicants argue that: 1) “In Naphade, the technology is directed at multisystemic lysosomal storage disease, thus using the SIN-lentivirus vector pCCL-EFS-X-WPRE for gene transfer (See Naphade pg. 3, col.2). In particular, Naphade is directed to the administration of cystinosin for the treatment of nonmitochondrial diseases and neither Naphade nor Puccio utilize gene corrected HSPCs which are delivered to the subject. The method of Naphade is not directed to genetic manipulation at all and relies on a natural occurrence of intercellular bridges between cells for the "transfer" of material from one cell to another. There is no teaching regarding using patients' own stem cells as the vehicle for gene correction in Naphade as they are concerned with lysosomal exchange between cells.”, 2) “Puccio discloses using the AVVrhl0 vector to deliver a human frataxin cDNA directly into the myocardium of the subject, intracoronary, or through intravenous injection. (See Puccio pg. 3, lines 24-29). In particular, Puccio requires direct injection of a viral vector into cardiac tissue to effect a local reaction in that tissue.” and 3) “The addition of Dull, which provides a lentiviral vector packaging system and Brzezinski, which is cited for showing increased transduction efficiency using particular vectors do not remedy the failings of Naphade in view of Puccio”. Applicants’ arguments have been respectfully considered but have not been found persuasive.
	Regarding 1), Naphade clearly discloses introducing a functional gene encoding cystinosin; e.g, a CTNS gene,  into  hematopoietic stem cells (HSCs). Specifically, Sca11 HSCs isolated from DsRed Ctns-/- mice were transduced with pCCL-CTNS-eGFP (page 303; col. 1, under the heading “HSC Isolation, Transduction, and Transplantation”). Naphade teaches vesicular crosscorrection after HSC differentiation into macrophages, where vesicles containing cystinosin-eGFP could migrate along TNTs toward DsRed Ctns -/-  fibroblasts  (page 304; col. 1; last paragraph). Thus Naphade’s teachings require genetic manipulation for introducing a pCCL-CTNS-eGFP encoding a functional CTNS gene into HSCs. This is the same construct used in the instant invention to introduce a functional hFXN gene into HSPC, e.g,  pCCL-EFS-FXN  (paragraphs [0072], [0106],[0117]) and resulting in neuronal cross-correction (paragraph [0133]). In view of the benefits of HSC transplantation differentiating into macrophages and Naphade’s cross-correction via cystinosin-bearing vesicles to restore expression of cystinosin in  Ctns -/-  mice, the substitution of Puccio’s nucleic acid sequence encoding a human a frataxin (FXN) for Naphade’s nucleic acid encoding a cystinosin would have been prima facie obvious. The selection of  autologous hematopoietic stem cells (HSCs) for treating a mitochondrial disease or disorder would have been obvious and routine in the art for the practitioner in the art  to prevent Graft Vs. Host Diseas (GVHD) or decrease its severity.
	Regarding 2), the fact that in preferred embodiments Puccio teaches, “the vector is delivered directly into the myocardium by epicardiac injection followed by minithoracotomy” (col. 13, lines 40-42) is not disputed. However, Puccio is not applied alone, but in combination with Naphade and the cited references, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
	Regarding 3), Dull remedy the deficiencies of Naphade and Puccio in relation to the structural limitations of the SIN lentivirus vector recited in claim 31. None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  
Claim Rejections - 35 USC § 112- First paragraph- New Matter
Claims 1-6, 8-9 and 22-31 remain rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Claim  1  has been  amended to recite “ transplanting the HSPC functional comprising the functional hFXN gene into the subject, thereby transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell in the subject”. Claim 23 further limits claim 1 to “wherein transferring a functional hFXN protein or mRNA or both comprises transferring any one or more of : a mitochondria comprising a functional  hFXN protein or mRNA or both, a vesicle comprising a functional  hFXN protein or mRNA or both, an exosome comprising  a functional  hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to the hFXN –deficient  cells.” [emphasis added]. The response dated 8/18/2021 indicates that support for the amendments regarding the transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell is found in in prior claims 1 and 23 along with the specification, for example, paragraph [0086]. Prior claims 1 and 23 do not support the limitation “transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell”.  Paragraph [0086] of the published application discloses:
“HSPC-derived macrophages engrafted in kidney could deliver cystinosin-containing lysosomes to proximal tubular cells via TNTs in the mouse model of cystinosis. … Transfer of mitochondria via TNTs has previously been shown in vitro in response to cellular stress, and this prompted the testing of HSPC transplantation in FRDA…. In vivo, it has been observed that the mitochondrial proteins frataxin and Cox8 conjugated with GFP within host neurons, demonstrating neuronal cross-correction from microglial cells, which is efficient as about 50% of neurons contained Cox8-GFP in the spinal cord…. this route has not yet been considered, the data presented herein suggest that this is a possible mode of transfer. Indeed, it has been shown that the mitochondrial proteins Cox8-GFP and FXN-GFP were transferred to neurons and that GFP punctae were also present within the DsRed.sup.+ microglial branch extensions. Moreover, it has been shown that most of the neurons containing GFP.sup.+ mitochondria were in contact with the DsRed.sup.+ microglial branch extensions”. 

What the Specification teaches regarding transplanted HSPCs is:  “transplanted HSPCs engraft throughout the brain and prevent frataxin-deficiency toxicity” FIGS. 2A-2E (paragraph [0017]);  HSPC-derived cells deliver frataxin-bearing mitochondria to the diseased cells in vitro and in vivo,  FIGS. 4A-4F (paragraph [0019]), Specifically, “Mitochondria were then labeled with red MitoTracker in the co-culture assay. Transfer of hFXN-GFP-bearing mitochondria via TNTs was observed from the macrophages to the diseased fibroblasts (FIG. 4B). Together, these results demonstrate the ability of macrophages to transfer frataxin-bearing mitochondria to FRDA cells via TNTs, suggesting a potential mechanism of rescue by HSPC-derived cells in the YG8R  model (paragraph [0099]). Moreover, the Specification teaches regarding transplanted HSPCs, HSPCs differentiate into macrophages in DRG and microglia in the spinal cord and brain, FIGS. 6A-6F (paragraph [0021]); HSPC-derived macrophages deliver mitochondria to neurons in DRG and to myocytes in heart and skeletal muscle, Figure 8, paragraph [0023]) and Cox8-GFP transfer from HSPC-derived microglia to neurons FIGS. 9A-9D (paragraphs [0024][0110][0112]), thus providing support for transfer of frataxin from LV-hFXN-GFP-transduced HSPCs (paragraph [0094]).
A review of the Specification as filed does not use the word transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell. There is no discussion or disclosure of what a wild-type hFXN functional protein or mRNA is, for that matter. Classically,  a sequence that encodes a particular protein or polypeptide, is a nucleic acid sequence that is transcribed into mRNA (in the case of DNA) and is translated (in the case of mRNA) into a polypeptide in vitro or in vivo when placed under the control of appropriate regulatory sequences (paragraph [0054] of the published application).
Therefore, there appears to be no support for the limitations of " transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell in the subject."  
Response to Applicants’ Arguments as they apply to rejection of claims 1-6, 8-9 and 22-31 under 35 USC § 112- First paragraph- New Matter
At pages 7-8 of Applicants’ remarks filed on April 27, 2022, Applicants essentially argue that: 1) A person of ordinary skill in the art would understand the language "transferring a functional hFXN protein or mRNA or both from the HSPC or a cell differentiated therefrom to an hFXN-deficient cell" to refer to the process described in paragraph [0019], which states " .. . HSPC-derived cells deliver frataxin-bearing mitochondria to the diseased cells in vitro and in vivo." [emphasis added]” and 2) “The delivery of frataxin-bearing mitochondria to diseased cells has the same meaning as the transfer of hFXN protein or mRNA or both to a hFXN-deficient cell, because in either instance frataxin is being moved from the mitochondria of HSPC-derived cells to diseased cells. Thus, the specification provides clear written description support for this amendment.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), in contrast to Applicants’ contention, transferring of a functional hFXN protein or mRNA to a cell expressing a difunctional hFXN or reduced levels of hFXN mRNA is not the same as delivery of  frataxin-bearing mitochondria to the diseased cells in vitro and in vivo. Mitochondria is a double-membrane-bound organelle found in most eukaryotic organisms comprising between 0.75 and 3 μm2 in area (Mitochondrion - Wikipedia Page 1 of 23; downloaded 6/21/2022). Though mitochondria contain proteins transcribed from DNA, and the Specification discloses  transferring of  frataxin-bearing mitochondria to Friedreich's ataxia (FRDA) cells via tunneling nanotubes (TNTs), ( “Mitochondria were then labeled with red MitoTracker in the co-culture assay. Transfer of hFXN-GFP-bearing mitochondria via TNTs was observed from the macrophages to the diseased fibroblasts (FIG. 4B). Together, these results demonstrate the ability of macrophages to transfer frataxin-bearing mitochondria to FRDA cells via TNTs, suggesting a potential mechanism of rescue by HSPC-derived cells in the YG8R  model “ (paragraph [0099]), this is not the same as transferring  a functional hFXN protein or mRNA by itself. In other words, there is no evidence that transplanted HSPC resulted in transferring of  a functional hFXN protein or mRNA through the cell membrane of a cell expressing dysfunctional hFXN, including mammalian cells. One  of ordinary skill in the art would readily recognize that such transfer requires for the functional hFXN protein or mRNA to enter the outer membrane via electroporation or other mechanism to increase, for instace, the permeability of the cell membrane, to allow transferring of a functional hFXN protein or mRNA into the cell expressing said dysfunctional hFXN. Therefore, the specification does not describe the claimed transferring of a functional hFXN protein or mRNA or both in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these methods of transferring from the HSPC. Note that  the Specification teaches use of the pCCL-EFS-hFXNeGFP comprising the human FXN cDNA (633 bp), corresponding to the canonical frataxin (isoform I, FXN I) found in mitochondria and the pCCL-EFS-hFXNeGFP used to transfect HSPCs to obtain stable and sustained cross-correction after their differentiation into microglia/macrophages in the brain, spinal cord, DRG, skeletal muscle and hear (paragraph [0087] of the published application).
To advance prosecution, the examiner suggests to amend the claims to specific expression vectors for a safe and effective treatment of mitochondrial diseases. In fact, the specification discloses at paragraph [0071], “in contrast to the CTNS gene, overexpression of frataxin is toxic. Thus, one strategy is to generate a new lentiviral construct in which FXN will be expressed under the control of its own promoter and test the efficacy and safety of this strategy in vitro and in vivo.” which appears to 

References made of record in a PTO-892 Form to complete the record
Before the effective filing date of the claimed invention, Corti et al (US Patent 10,617,770) teaches methods for treatment of Friedreich's ataxia comprising administration of a rAAV nucleic acid vector containing a codon-optimized human FXN gene via intravenous injection and intrathecal injection. 
Conclusion
Claims 1-6, 8-9 and 22-31  are rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633